Citation Nr: 1428049	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-09 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides.

3.  Entitlement to service connection for erectile dysfunction, including as due to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to February 1970 that included service in the Republic of Vietnam.  His decorations include a Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that, in pertinent part, denied service connection for PTSD, diabetes mellitus, type II, as due to exposure to herbicides, and erectile dysfunction.

In June 2012, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the claim on appeal to more accurately reflect the court's holding in Clemons. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

PTSD

In November 2010, a VA social worker diagnosed the Veteran with severe PTSD.

In January 2011, a VA psychiatric examiner diagnosed the Veteran with an anxiety disorder, not otherwise specified (NOS), with some PTSD symptoms that were subclinical in nature.  The psychiatrist concluded that PTSD was not diagnosed but did not provide an opinion as whether the anxiety disorder, NOS, is at least as likely as not due to the military service.  An addendum opinion is needed from the examiner.

Further, while an assessment of PTSD was not diagnosed in January 2011, the examiner must still discuss whether, at any time during the appeal period, a valid diagnosis of PTSD was rendered and, if so, whether any disorder is at least as likely as not due to the military service.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

Diabetes Mellitus

Service connection is warranted if the Veteran is diagnosed with diabetes mellitus, type II.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  However, there appears to be some confusion as to whether he has diabetes mellitus.  A February 2011 VA general medical examination report prepared by a nurse-practitioner indicates that the Veteran had impaired fasting glucose and did not meet the requirements for a diagnosis of diabetes mellitus.  

However, the Veteran's electronic records file includes September 6, 2011 VA outpatient records wherein a physician-assistant noted that the Veteran made wise life-style choices to control his diabetes mellitus and remained at goal without medication.  The clinician stated that the Veteran "certainly continues to have [diabetes mellitus] but due to prudent decisions he made he is controlling it well."  

Further clarification is needed as to whether the Veteran currently has diabetes mellitus, type II, and, if so, if erectile dysfunction is due to diabetes mellitus.

Medical records regarding the Veteran's treatment at the VA Community Based Outpatient Clinic (CBOC) in Hutchinson, Wisconsin, dated since February 2012, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VA Hutchinson CBOC dated since February 2012, and from any additional VA and non VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the above-requested development, return the claims file to the psychiatrist who performed the Veteran's January 2011 PTSD examination for further comment on the etiology of the claimed psychiatric disorder. 

a. The examiner should state whether, at any time since September 2010, it is at least as likely as not (50 percent or greater probability) that the appellant has an anxiety disorder, NOS, due to or the result of his active military service.

b.  The examiner should also indicate whether it is at least as likely as not that, at any point since September 2010, the Veteran has carried a valid diagnosis of PTSD.  If so, the stressor upon which such diagnosis is based should be identified.  If the VA examiner disagrees with any prior psychiatric diagnosis made during the pendency of the Veteran's appeal, the examiner should reconcile this finding with evidence of any such prior diagnosis of record.

If, for whatever reason, this examiner is no longer available or able to provide additional comment, then obtain additional comment from another equally qualified examiner.  In either eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.

c. The examiner should provide reasons for each opinion given. 

d. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

e. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

f. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. Refer the Veteran's claims file to a VA endocrinologist for an opinion as whether the Veteran currently has diabetes mellitus, type II, and erectile dysfunction due to diabetes mellitus.  A clinical examination should be scheduled only if deemed necessary by the physician-examiner.  The examiner is requested to review the Veteran's medical records and address the following:

a. does the Veteran currently have diabetes mellitus, type II?  

b. The examiner should render an opinion as to whether it was as likely as not (a 50 percent or higher degree of probability) that erectile dysfunction had its onset during the Veteran's active service.

c. If not, is it at least as likely as not that erectile dysfunction is caused by diabetes mellitus, type II?  If not, has erectile dysfunction been aggravated (permanently worsened beyond its natural progression) by diabetes mellitus.  If aggravation is found, the baseline level of disability prior to such aggravation should be identified.

d. Reasons should be provided for your opinion.  In rendering an opinion, the examiner is particularly requested to address the opinions rendered by the February 2011 VA examiner (to the effect that the Veteran had impaired fasting glucose) and the September 6, 2011 VA clinician (to the effect that the Veteran had diabetes mellitus controlled without medication).

4. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



